Whitfield, C. J.,
delivered the opinion of the court.
The appellant did pay all the taxes due on the land in controversy, but the tax collector gave her a receipt misdescribingthe property. The taxes having been actually paid, nothing was due, and the sale was illegal and void.. Section 3807 of' the code was never meant to exclude a tax receipt correct in everything save a misdescription of the land, due solely to the fault of the tax collector, if the taxes had actually been paid.
If Edmondson v. Ingram, 68 Miss., 32, would in such case exclude parol proof to show the fact of actual payment, it is hereby overruled as unsound. The case falls within Dodds v. Marx, 63 Miss., there having been there two assessments, each, of which might support a sale.
The very sum total of the taxes, $6.68, due on this indentical land was paid. She owned no other land in the county, and she actually paid the whole tax due on this land, and received from the tax collector this receipt, conforming in all respects to the requirements of § 3807, save for the misdescription. It is not to be tolerated that she should lose her estate under such circumstances. It would be a deprivation of property without due process of law. We cannot sanction a doctrine which would exclude proof by parol of the fact of payment on the land in question because of the failure of the táx receipt to describe properly the land. The statute means that such receipt is the only receipt valid in favor of the tax collector. It was never intended to take from one who had actually paid his taxes his estate for the failure of the officer to give the precise form of receipt called for by the statute.
The decree below not only confirmed the tax title to the land *937south of the Louisville & Nashville railroad, but to that part between it and the Pass Christian road. This was wholly erroneous in any view. But, as seen, the decree is wrong throughout.

Decree reversed, and decree will he entered here annulling the tax title.